Defendant’s bare assertions of inconvenience fail to show the manner in which his proposed witnesses would be inconvenienced by having to travel between Nassau and New York Counties (see Schoen v Chase Manhattan Automotive Fin. Corp., 274 AD2d 345 [2000]; cf. Cardona v Aggressive Heating, 180 AD2d 572, 573 [1992]; Heinemann v Grunfeld, 224 AD2d 204 [1996]). In addition, the home or work addresses of allegedly inconvenienced witnesses were improperly first provided in defendant’s reply papers (see Schoen, supra; Root v Brotmann, 41 AD3d 247 [2007]). Concur — Andrias. J.P., Friedman, Acosta, DeGrasse and Román, JJ.